On Rehearing.
By the WHOLE COURT.
PER CURIAM.
A rehearing was granted in this case on application of the defendants. Thereafter, on motion of the relator, the following order was entered:
On motion, of the sewerage and water board of New Orleans, through Walter L. Gleason, attorney, and on suggesting to the court that mover, who is relator and appellee herein, desires to discontinue its suit and dismiss its demands, and that the city of New Orleans/ through its counsel, consents thereto:
It is ordered by the court that the original opinion and decree herein entered be set aside, that the judgment of the district court be reversed, and that the demands and suit of the sewerage and water board be discontinued and dismissed.